                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

AFLAWED GOODSOUL ,

       Plaintiff,                                                      ORDER
v.
                                                              Case No. 19-cv-828-jdp
ICANN,

       Defendant.


AFLAWED GOODSOUL ,

       Plaintiff,                                                      ORDER
v.
                                                              Case No. 19-cv-844-jdp
THE STATE OF WISCONSIN,

       Defendant.


       Plaintiff AFlawed GoodSoul has filed two proposed civil complaints.            Plaintiff seeks to

commence these lawsuits without prepayment of the filing fees pursuant to 28 U.S.C. § 1915.

       From the affidavits of indigency plaintiff has submitted, I find that plaintiff is unable to

prepay the fees and costs of commencing these actions or to give security therefor.




                                               ORDER

       IT IS ORDERED that:

       1.     Plaintiff AFlawed GoodSoul’s petitions for leave to proceed without prepayment of

fees are GRANTED.

       2.     No further action will be taken in these cases until the court has screened each

complaint pursuant to 28 U.S.C. § 1915 to determine whether each case must be dismissed because

the complaint is frivolous or malicious, fails to state a claim on which relief may be granted or seeks
monetary relief against a defendant who is immune from such relief. Once the screening process is

complete, a separate order will issue.

                      Entered this 10th day of October, 2019.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
